Base Salaries of Executive Officers of the Registrant Exhibit 10.6 As of July 1, 2012, the following are the base salaries (on an annual basis) of the executive officers of Old Point Financial Corporation: Robert F. Shuford, Sr. $ Chairman, President & Chief Executive Officer Old Point Financial Corporation Louis G. Morris $ Executive Vice President/OPNB Old Point Financial Corporation Robert F. Shuford, Jr. $ Senior Vice President/Operations Old Point Financial Corporation Joseph R. Witt $ Senior Vice President/Corporate Banking Old Point Financial Corporation Melissa L. Burroughs $ Senior Vice President/Lending & Business Development Old Point Financial Corporation Laurie D. Grabow $ Chief Financial Officer & Senior Vice President/Finance Old Point Financial Corporation Eugene M. Jordan, II $ Executive Vice President/Trust Old Point Financial Corporation
